Citation Nr: 0816815	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-07 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2004.  In March 2007, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is required to 
satisfy the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007).  

To warrant a certificate of eligibility for assistance in 
acquiring specially adapted housing, the evidence must 
establish permanent and total service-connected disability 
due to: (1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or (3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2007).  
The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible. 38 
C.F.R. § 3.809(d) (2007).

In this case, the veteran is service-connected for bilateral 
knee disabilities, each assigned a 30 percent rating; 
intervertebral disc syndrome of the lumbar spine (by 
aggravation), assigned a 30 percent rating; and bilateral hip 
disabilities, each evaluated 10 percent disabling, for a 
combined evaluation of 80 percent.  He is also in receipt of 
a total disability based on individual unemployability (TDIU) 
rating, and his disabilities have been determined to be 
permanent.  The medical evidence of record shows that the 
veteran uses a motorized scooter to ambulate, and also has a 
long leg brace and canes or Canadian crutches, but does not 
provide sufficient information to reasonably conclude that 
such devices are required for locomotion, due to his service-
connected disabilities, and he has never been afforded a VA 
examination as to this matter.  

The medical evidence of record documents chronic back and 
lower extremity complaints since an on-the-job injury in 
December 1987.  He was initially provided a long leg brace 
for his right lower extremity, due to neurological symptoms; 
as recently as a VA examination in October 1998, the examiner 
concluded that the veteran's service-connected knee problem 
was minimal, and that most of his symptoms were due to the 
neurological problem in the right leg.  He also has multiple 
other medical conditions, including chronic obstructive 
pulmonary disease, coronary artery disease, and diabetes 
mellitus.  Nevertheless, since 1997, he has undergone 
numerous arthroscopic surgeries on both of his knees, and the 
most recent VA records, dated from 2005 to 2007 note that the 
veteran uses a motorized scooter due to back and leg pain.  
These recent records do not show a separate neurological 
disability of the lower extremities.

However, the actual reported findings fail to demonstrate how 
his knee, hip, and back disabilities preclude locomotion.  
There are some significant inconsistencies (for instance, on 
one report in December 2005, it was noted that the veteran 
did not have any swelling, pain or limitation of motion in 
the extremities, but by June 2006, his symptoms warranted 
arthroscopic surgery of both knees).  In August 2006, the 
veteran said he had felt some relief after that surgery, but 
was thinking he might consider knee replacement surgery, 
which the orthopedist felt would be reasonable given his 
arthritis.  However, in September 2006, he reinjured the left 
knee, tearing the medical meniscus.  In December 2006, his 
primary care physician prescribed a replacement long leg 
brace, but the prosthetics department wished to have an 
orthopedic clinic authorization; that record is not on file.  
Instead, the January and March 2007 orthopedic clinic records 
show that he underwent arthroscopic surgery on the left knee 
in March 2007, and also indicate that a total knee 
arthroplasty [replacement] (TKA) on the right was planned.  
Despite these multiple surgeries, however, the record does 
not show clinical findings revealing the need for assistive 
devices for locomotion, on a permanent basis, as opposed to 
for post-surgical convalescence.  See 38 C.F.R. § 3.309(b) 
(2007).  

In view of these factors, the most recent records must be 
obtained, to ascertain whether the veteran underwent TKA, 
and, if so, the results of that surgery on his ability to 
walk.  After that, he must be afforded an examination to 
determine whether his service-connected disabilities 
permanently preclude locomotion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment 
and/or evaluation of the veteran's low 
back, bilateral hip, and/or knee 
disabilities, in particular orthopedic 
clinic records; hospital or outpatient 
surgery records, and/or radiographic 
studies (e.g., X-rays and MRIs) dated from 
April 2007 to the present.  

2.  After receiving the above VA treatment 
records, to the extent available, schedule 
the veteran for an appropriate VA 
examination to determine whether his 
service-connected intervertebral disc 
syndrome, degenerative joint disease of 
both hips, and post-operative bilateral 
knee disabilities with osteoarthritis 
permanently preclude locomotion.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  Any 
essential tests and studies, which are not 
already of record, should be accomplished.  

Specifically, the examiner should 
determine whether the veteran has:
(a) the loss of use of both lower 
extremities such as to permanently 
preclude locomotion without the aid of 
braces, crutches, canes or a 
wheelchair, due to service-connected 
low back, hip, and knee disabilities; 
or 
(b) the loss of use of one lower 
extremity together with the residuals 
of organic disease or injury due to his 
service-connected low back disability, 
which so affect the functions of 
balance or propulsion as to permanently 
preclude locomotion without the aid of 
braces, crutches, canes or a 
wheelchair.  

As used here, the term "preclude 
locomotion" means the necessity for 
regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode 
of locomotion although occasional 
locomotion by other methods may be 
possible.  The examiner should fully 
describe the objective findings that 
support his or her conclusions (e.g., with 
respect to range of motion, instability, 
weakness, atrophy, tone, callosities, 
etc.), and a complete rationale for all 
opinions should be provided.  All symptoms 
should be reported in detail, and any 
conflict between the veteran's complaints 
and objective findings should be reported, 
and the examiner should explain the 
discrepancy, if possible.  

In would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

3.  Then, after ensuring that the VA 
examination report is complete, the RO 
should readjudicate the claim for 
entitlement to specially adapted housing, 
with consideration of all evidence of 
record, to include all evidence received 
since the January 2005 statement of the 
case.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which addresses all 
relevant matters.  An appropriate period 
of time should be allowed for response.  
Thereafter, the appeal should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



